Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 02/02/2022. Claims 1-20 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection of claims 1-20, as noted in the Non-Final Rejection dated 11/05/2021, is maintained for reasons of record.
Claim Rejections - 35 USC § 103
The rejections of claims 1-20 under 35 USC § 103, as noted in the Non-Final Rejection dated 11/05/2021, is maintained for reasons of record.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
	The Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
	A. Independent Claim 1
	Applicant essentially argues that “(1) the Office has not alleged any specific combination to support a prima facie case of obviousness, and (2) one of skill in the art would not have combined any of these disparate teachings absent improper hindsight reasoning” and that  “the Office fails to support a prima facie case of obviousness by articulating any meaningful rationale.” In support of this assertion, Applicant remarks that “Ungari's camera is limited to "tracking athlete 102." (Ungari, 8:49, 43-45.) While Ungari does disclose that "additional information associated with athlete 102 may be received and/or stored" (id, 12:52-53), this disclosure is wholly unrelated to any alleged disclosure of "video data." Accordingly, to the extent Ungari may disclose the analysis of "physiological” characteristics," Ungari fails to identify the claimed solution because it never ties video data to this "additional information associated with athlete 102." (Id)” and that “to the extent the Office is attempting to reply on an "obvious to try" rationale to tie these disparate disclosures together, the Office fails to articulate that "there had been a finite number of identified, predictable potential solutions to the recognized need or problem" necessitating such an outcome. M.P.E.P. § 2143”, and that “the Office improperly modifies Ungari based on hindsight reasoning” and that “the Office's reasoning does not have any "rational underpinning to support the legal conclusion of obviousness." KSR, 550 U.S. 398 at 418. Notwithstanding the deficiency in the
Office's rationale, Ungari does not disclose or suggest "a video camera configured to record video data of the individual during the athletic activity and to transmit the video data to the processor, wherein the processor is configured to analyze a physiological characteristic of the individual based on the video data," and Ungari fails to render claim I obvious.” The Examiner respectfully submits these arguments are not persuasive.
	Contrary to Applicant’s remarks, Ungari teaches or at least suggests the analysis of “physiological characteristics”. Ungari teaches provisions for analyzing the movements of the athlete, determining weaknesses in the athlete's movements (col 3, lines 46-47) and additionally teaches receiving optical information associated with the athlete; and where the control unit uses the information received through the first port and the second port to calculate the position and/or speed of the athlete (col 4, lines 12-15). Furthermore, the admitted prior art of Oohashi et al. (US 20060126918 A1) (Oohashi), which relates to a target object detection apparatus which detects a presence of a target object based on face data of a person (¶ 3) and which is incorporated by reference in Ungari (col 2, lines 45-64), teaches an image processor for extracting image information of target object imaged by a camera (¶ 8). Oohashi additionally teaches that the target object may be a person moving and that the image information includes a characteristic parameter extracted from an image, for using a cross-check of the image (¶ 9). Oohashi further teaches outputting from the image processor: body position as position coordinate data expressed by a gravity center position coordinate of a person on a coordinate plane, and speed as speed data expressed with traveling speeds of a person on the coordinate plane. It is apparent that, contrary to Applicant’s assertions, Ungari, incorporating by reference the teachings of Oohashi establishes the analysis of “physiological characteristics”. Hence, as shown in the Non-Final Rejection dated 11/05/2021 and further evidenced herein, Ungari teaches each limitation of independent claim 1, and combining these elements to arrive at the invention of independent claim 1 requires no more than following the teachings in Ungari itself. KSR Int'! Co., 550 U.S. at 416 (explaining that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results").
	For the same reasons, the Examiner respectfully disagree with Applicants' contention that the Examiner's obviousness rejection is based on the impermissible types of obvious-to-try rationale. As explained in In re O 'Farrell, 853 F.2d 894 (Fed. Cir. 1988), an invention that is obvious to try is nevertheless nonobvious when what would have been "obvious to try" would have been (1) "to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful," or (2) "to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it." Id. at 903. The obviousness rejection over Ungari is based on neither of these impermissible obvious-to-try rationales.
	B. Independent Claim 9
	Applicant argues that “Chuang is directed to having a constant path”, that “the Office fails to provide an adequate rationale for combining Chuang with
Ungari and DeAngelis” and that “Chuang does not teach "adapting the training path.” The Examiner respectfully submits these arguments are not persuasive. First, the Examiner views "adapting the training path” to be another way of referencing “optimize the path”.  Applicant’s“ optimize the path” limitation is very broad and as such reads on numerous forms of optimization. Additionally, nothing in the claim precludes “having a constant path”. Nothing in Ungari and DeAngelis precludes “having a constant path”. The Examiner maintains the rationale for combining Chuang with Ungari and DeAngelis is adequate.
	C. Independent Claim 17
	Applicant essentially argues that “Ungari and Chuang, alone or in combination, do not disclose or suggest at least "displaying information on the path related to the athletic activity," and do not render claim 17 obvious”. The Examiner respectfully submits these arguments are not persuasive. In addition to the cited portions noted in the Non-Final Rejection dated 11/05/2021, in Ungari, figures 7, 9 and associated text provide a flow diagram of processes associated with a mobile unit once a training session has started until the end of the training path is reached at which time the mobile unit sends all the information that it has gathered during the training session to a computer and that the information may be viewed using a display device of the mobile unit and that the compiled information may be used by a trainer or coach to study the performance of the athlete and perhaps make adjustments to the training regiment. Figure 10 describes a performance report compiled using information gathered by the mobile unit during the training session which essentially describe "displaying information on the path related to the athletic activity". In Chuang, figures 6-9 and associated text provide typical screen shot of training activities. Hence, the Applicant’s arguments have not persuaded the Examiner of error in the obviousness rejection of claim 17.
	D. Dependent Claims
Applicant’s assertions rely on earlier arguments and are, as a result, moot as these arguments are already addressed above.

All previous rejections are maintained and no new rejections are made. As a
result, this Office action is made final. See MPEP § 706.07(a).
Double Patenting
	No terminal disclaimer was filed as of 02/02/2022. The basis of the double patenting that was made in the Office Action dated 11/05/2021 is still applicable to claims 1-20.

The Examiner’s response to arguments is intended to be compliant with each and every argument included within the Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, all arguments not addressed in the previous Office Action in the Remarks are considered acquiescent forthwith. 
Conclusion                                                                                                                             
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715